Citation Nr: 0034084	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-08 840A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for a ventral hernia.


REPRESENTATION

Appellant represented by:	Clayte Binion III


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active military service from May 1968 to 
March 1969.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, granted the veteran 
service connection for a ventral hernia under 38 U.S.C. 
§ 1151 and assigned him a 40 percent evaluation for that 
disability. 


REMAND

The veteran claims that his ventral hernia disability picture 
more nearly approximates the criteria required for a 100 
percent evaluation.  He bases his claim on medical records 
establishing that his hernia has persisted since 1991 and is 
huge and non-reduceable.  A review of the record reflects 
that, before the Board can decide the merits of this claim, 
additional development by the RO is necessary.

First, the veteran has submitted evidence pertinent to his 
hernia claim that must be considered initially by the RO.  In 
April 2000, the veteran perfected his appeal of the RO's 
assignment of the 40 percent evaluation for a ventral hernia.  
In May 2000, the RO informed the veteran by letter that his 
appeal was being certified to the Board for disposition.  In 
May and June 2000, the RO received additional evidence from 
the veteran's representative, specifically, his written 
statements and an opinion from Stephen Eppstein, M.D., which 
it forwarded to the Board in July 2000. 

Applicable regulations allow the veteran and his 
representative a period of 90 days following the mailing of 
notice to them that an appeal has been certified to the Board 
for appellate review and that the appellate record has been 
transferred to the Board, or until the date an appellate 
decision is promulgated by the Board, whichever comes first, 
to submit additional evidence or to file a request to change 
representatives.  38 C.F.R. § 20.1304(a) (1999).  In this 
case, the Board received the additional evidence, all of 
which is pertinent to the veteran's claim, within a period of 
ninety days following the May 2000 mailing of notice to the 
veteran that his appeal was being certified to the Board for 
appellate review.

Under the Board's rules of practice, any pertinent evidence 
submitted by the appellant within 90 days following 
notification of certification and a transfer of records, 
which is accepted by the Board, must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case unless this procedural 
right is waived.  38 C.F.R. § 20.1304(a), (c).  In this case, 
the record does not reflect that the additional evidence 
submitted to the Board in July 2000 has been considered by 
the RO, or that the veteran has requested waiver of such 
consideration.  Inasmuch as the mandate of 38 C.F.R. § 
20.1304 is not optional, this claim must be remanded to the 
RO for consideration of the additional evidence and for 
issuance of a supplemental statement of the case. 

Second, the Board believes there is insufficient medical 
evidence of record to evaluate the veteran's ventral hernia 
under 38 C.F.R. § 4.114, Diagnostic Code 7339 (1999).  
Although the veteran has submitted an opinion of a private 
physician indicating that the veteran's disability meets some 
of the criteria required for a 100 percent evaluation, this 
opinion does not definitively establish that a 100 percent 
evaluation for a ventral hernia is warranted.  Dr. Eppstein, 
the physician who rendered this opinion, does not indicate 
that the veteran's distraction and weakening of the support 
of the abdominal wall are so severe as to be inoperable.  
Moreover, because his opinion is based solely on photographs 
that are absent from the record, it is difficult to determine 
the probative value of his conclusion.  In light of the 
foregoing, the RO should afford the veteran a comprehensive 
VA examination for the purpose of determining the current 
level of impairment caused by the veteran's ventral hernia.  

Finally, in light of the fact that this claim is being 
remanded for other purposes, the Board believes that on 
Remand, the veteran should be given an opportunity to 
identify and authorize the release of all pertinent, 
outstanding medical records for association with his claims 
file.  The RO should then endeavor to obtain all identified 
records dated after September 1991, when the veteran was 
hospitalized for an appendectomy, the procedure on which the 
RO based its grant of service connection for a ventral 
hernia.

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to identify all medical 
providers who have treated his hernia 
since his 1991 hospitalization for an 
appendectomy.  After obtaining any 
necessary authorizations, the RO should 
secure and associate with the claims file 
all records of this treatment.

2.  The RO should also associate with the 
claims file its December 1999 rating 
decision, in which it granted the veteran 
service connection for a ventral hernia 
under 38 U.S.C.A. § 1151 and assigned him 
a 40 percent evaluation for that 
disability. 

3.  The RO should afford the veteran an 
examination with an appropriate physician 
for the purpose of ascertaining the 
severity of any ventral hernia shown to 
exist.  Prior to the examination, the RO 
should provide the examiner with the 
veteran's claims file for review in 
conjunction with the examination.  Based 
on this review, the examiner should 
conduct all evaluations, studies, and 
tests deemed necessary.  He should then 
discuss the current level of impairment 
caused by the veteran's hernia, and 
indicate whether he agrees with the April 
2000 opinion of Dr. Eppstein.  He should 
specifically opine whether the veteran 
has massive, persistent and severe 
diastasis of the recti muscles, 
extensive, diffuse destruction, or 
weakening of the muscular and fascial 
support of the abdominal wall so as to be 
inoperable.  The examiner should express 
the rationale on which he bases his 
opinion. 

4.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
all of the evidence of record, including 
that which was submitted since the 
veteran filed his substantive appeal in 
April 2000.  If the RO denies the 
veteran's claim, it should provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of this Remand is to ensure that the veteran is 
afforded due process of law and to obtain additional medical 
evidence.  By this Remand, the Board intimates no opinion, 
favorable or unfavorable, as to the merits of the veteran's 
claim.  The veteran is free to submit any additional evidence 
he wishes to have considered in connection with his appeal; 
however, he is not required to act until otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 373 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44- 8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



